Title: Edmund Jenings to John Adams, 24 February 1784
From: Jenings, Edmund
To: Adams, John


        
          
            Sir
            London Febry 24th 1784.
          
          I have the Honour of receiving your Excellencys Letter of the 10th Instant
          I had heard before of the disagreableness of your Journey to the Hague— I thought the passage by Harwich a bad one, I am glad however to find it was not so bad as that by Dover would have been. I Hope your residence, where you now are, will be rendered more Agreable by the Arrival of Mrs Adams and your Family.
          your Excellency desires me to Speculate as formerly on publick affairs. but in Truth I grow every day more & more averse to meddle with such dangerous and Uncomfortable Matters & cannot but think it is Necessary for me to ruminate on them, as little as possible. however in Compliance with your Excellencys request. I must inform you that there seems to be a disposition in Mr Fox to reconsider the Proclamation Laws, relative to the Trade between the United States and the West Indias. I had this Information from a Gentleman, who having a Petition to present to the House of Commons from one of the Islands applied to the minister, as His Friend to Know when & in what Manner He should do it: on which He was told, naturally enough, that He had better to defer it until the Times should be more settled (when will that be?) and that He

should Heartily concur in giving it his Support. That there were Petitions come over from several other of the Islands against the late Commercial Proclamations, and that, in Consequence Thereof, the late Ideas and System formed thereon must be got rid of. for this End, He thought the American Vessels ought to be Admitted to bring their Lumber into the Islands, & be suffered to purchase the productions of the Islands to the Amount of what the Cargo may sell for. This is Something, but it is piddling à la mode de langletterrea— This Country however will find itself under the Necessity of going farther, and perhaps of entering immediately into a Treaty of Commerce with the United States, for by a Vessel just arrived we find the following resolution has been agreed to by the Delegates of the State of Virginia
        
        
          
            Richmond Decr. 4th 1783.
          
          whereas it appears by an order of the King of G B in Council bearing date the 2d of July last, made under the express authority of his Parliament, that the Growth or produce of any of the united States of America, are prohibited from being carried to any of the british West India Islands by any other than british Subjects in british built Ships, owned by british Subjects; & navigated according to the law of that Kingdom. And whereas this proceeeding, (though but a Temporary Expedient) exhibits a Disposition in G B to gain partial Advantages, injurious to the rights of free Commerce, and is repugnant to the principles of reciprocal Interest & convenience, which are found by Experience to form the only permanent foundation of friendly Intercourse between States
          resolved, Nemine contradicente, that the United States, in Congress Assembled, ought to be empowered to prohibit british Vessels from being the carriers of the Growth or produce of the british west India Islands to these United States so long as the restriction aforesaid shall be continued on the part of G B, or to concert any other mode to be adopted by the States, which shall be thought Effectual to Counteract the designs of G B with respect to the American Commerce.
          The foregoing is a good rap on the Knucles of the british Politician, but the State of Maryland has given a blow on their Heads by passing a Law for levying a Duties & those severe ones on the Shipping & Manufactures of G B. of which I will give your Excellency an Account, as Soon as I can see the Law itself
          
          There has been two Pamphlets published since you left England in answer to Lord Sheiffieds, which I think are much better than that which your Excellency saw. besides this I am told That Mr Paine has published in America an Answer to the Commercial Lord
          There cannot be a doubt I think that all parties must concur in adopting a different System towards America however they must be allowed a little more time to amuse themselves with declaring & perhaps shewing one another to be Madmen & perhaps somewhat worse.
          I shall certainly inform your Excellency whenever I hear of the Arrival of the Ratification of the Treaty, when the last Ships left Annapolis There were not then a Sufficient Number in Congress to do that business.
          on a debate in the Commons the other day there was something which dropt, as if a Treaty of Commerce was thought of.
          The Question being whether a Bill Should be brought in to Naturalize Children born of English women in foreign parts; an Objection was taken, that this would tend to Naturalize the subjects of the United States, & by Consequence give them the benefit of British rights & Priveledges, which ought to be done without a return, which was a Matter fit to settled by negociation & this was the opinion of the House
          General Washington appeared in Congress the 23d of Decr last & gave up his Commissions He made a Speech on the Occasion, & was Answered by the President. I must refer your Excellency to the News papers. for them.
          your Excellencys does not, I am Sure, expect, that I should Say any thing of the State of this Country with respect to its Parties, you will see by this Post in the News papers something, that the King gave in Answer to the Commons Address. The whole of it is not published— I am told the Commns have defered entering into a consideration thereof until Monday & are now debating whether they will admit the Votes for Supplies until the Answer is considered.— it does not appear that the Parties have formed any Union.
          I have the Honour to be with greatest Respect / Sir / your Excellencys / Most Obedient / Humble Servant
          
            Edm. Jenings
          
        
      